DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on lines 10-13 of the claim, “a light effect material with a plurality of dispersive elements configured within the inner cavity”. On line 27 of the claim, “the light effect material has been removed” is recited. It is unclear whether the light effect material is within the article of manufacture. Is the light effect material only located in some parts of the cavity or is the light effect material capable of being removed? Clarification of whether or not the article of manufacture comprises light effect material or the light effect material is removed is requested. The claim should be amended to clarify that the light effect material may or may not be removable.
	Claims 2-13 are rejected based on dependency on rejected independent claim 1.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
	Claim 1 recites, inter alia, wherein a non-light material viewing effect is created for the viewer who can view light emitted from the given LED through a second viewing path in which the light effect material has been removed and the second viewing path begins with the given LED and then passes through the first transparent space, the second transparent space, and the outer UV-limiting layer to the viewer; wherein the viewer perceives the light material viewing effect to extend over a wider area than the non-light material viewing effect when the first viewing path and the second viewing path have an identical preselected distance.
	Claims 2-13 are allowed based on dependency on an allowed base claim.
Claims 14 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14 recites, inter alia, wherein the chamber is configured with a first transparent space created between the light effect material and the one or more UV LEDs and a second transparent space created between the light effect material and the outer UV-limiting layer.
.
	
Response to Arguments
Applicant's arguments filed on 23 March 2021 have been fully considered but they are not persuasive. Applicant clarifies in the arguments/remarks that the light effect material recited in claim 1 may or may not be removable but does not amend the claim to clearly disclose, recite or show that the light effect material may or may not be removable. Therefore, claim 1 remains rejected under 35 U.S.C. 112(b). Claims 2-13 remain rejected under 35 U.S.C. 112(b) based on dependency on rejected claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang (US 2006/0221596 A1), Ellenburg (US 2008/0253108 A1) and Wilborn (US 7,857,477 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JESSICA M APENTENG/Examiner, Art Unit 2875      

/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875